Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/9/2022.  Claims 1-5, 7, 9-14, 16 & 18 have been amended. No other claims have been amended, added, or canceled.  Accordingly, claims 1- 18 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington et al. (US EP3459858 A1).
1: A method of monitoring a power drive unit installed on an aircraft, the method comprising:
obtaining, by a controller, based on two or more sensors arranged at two or more positions along a driveline, angular positions of the driveline at two or more corresponding locations along at least one wing of the aircraft (see Harrington at least fig. 1-4 & 6 and ¶25 & 32);
analyzing, by the controller, the angular positions to generate feedback information including relative torque experienced by the driveline among the two or more locations to implement the monitoring of the power drive unit (see Harrington at least fig. 1-4 & 6 and ¶25 & 32 "LHS/RHS torque monitors"); and
controlling the driveline, based on the feedback information, to operate panels of the aircraft (see Harrington at least fig. 1-4 & 6 and ¶25, 32 & 44 "adjusting operations of the PDU and/or actuators").  
10: A system comprising: a power drive unit installed on an aircraft; a controller; two or more sensors, wherein the system monitors the power drive unit by: obtaining, based on the [[one]]two or more sensors arranged at two or more positions along a driveline, angular positions of the driveline at two or more corresponding locations along at least one wing of the aircraft,  analyzing, by the controller, the angular positions to generate feedback information including relative torque experienced by the driveline among the two or more locations to implement the monitoring of the power drive unit, and wherein the system controls the driveline based on the feedback information to operate panels of the aircraft (see Harrington at least fig. 1-4 & 6 and ¶25, 32 & 44 "same as claim 1 above").  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 11- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Anderson (EP3078596 A1).
As per claim 2, Harrington discloses the invention as detailed above. 
However, Harrington does not appear to explicitly disclose wherein the obtaining the angular positions is based on detecting phase differences in sine waves obtained with the two or more sensors based on an applied torque by the power drive unit.
Nevertheless, Anderson--who is in the same field of endeavor--discloses wherein the obtaining the angular positions is based on detecting phase differences in sine waves obtained with the two or more sensors based on an applied torque by the power drive unit (see Anderson at least fig. 1-2, 5-7 and ¶21-28). One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Anderson's detection means with those of Harrington's prognostic monitoring in an aircraft in order to reliably detect aberrations in aircraft's wings (i.e., by detecting skew of an aircraft wing regardless of its size). 
Motivation for combining Harrington and Anderson not only comes from knowledge well known in the art but also from Anderson (i.e., see at least ¶ 6-11).   
Both Harrington and Anderson disclose claim 3: positions are measured in real-time (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract "performing real-time monitoring" and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.
Both Harrington and Anderson disclose claim 4: wherein the two or more sensors include non-contact inductive encoders that measure relative angular position and torque by measuring a phase shift between two resolvers (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.  
Both Harrington and Anderson disclose claim 5: wherein the monitoring of the power drive unit occurs in real-time during operations of the power drive unit to provide torque to one or more actuators of a driveline of rotating shafts, which in turn move the panels on leading and trailing edges of the at least one wing of the aircraft (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.    
Both Harrington and Anderson disclose claim 6: wherein the controller detects maintenance needs of the power drive unit based on the feedback information (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.    
Both Harrington and Anderson disclose claim 7: wherein the monitoring of the power drive unit includes determining the relative torque experienced by the driveline among the two or more locations by comparing torques computed based on the angular positions (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.   
Both Harrington and Anderson disclose claim 8: wherein the monitoring of the power drive unit includes linking the feedback information to various phases of a flight cycle (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.   
Both Harrington and Anderson disclose claim 9: wherein the obtaining includes the controller obtaining temperature measurements from one or more of the two or more sensors and the analyzing includes analyzing the temperature measurements in addition to the relative torque to generate the feedback information to implement the monitoring of the power drive unit (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.   
11: wherein the two or more sensors obtain the angular positions based on phase differences in sine waves obtained with the two or more sensors based on an applied torque by the power drive unit (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.   
12: wherein the angular positions are measured in real-time (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.   
13: wherein the two or more sensors include non-contact inductive encoders that measure relative angular position and torque by measuring a phase shift between two resolvers (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.   
14: wherein the monitoring of the power drive unit occurs in real-time during operations of the power drive unit to provide torque to one or more actuators of a driveline of rotating shafts, which in turn move the panels on leading and trailing edges of the at least one wing of the aircraft (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.     
15: wherein the controller detects maintenance needs of the power drive unit based on the feedback information (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.     
16: wherein the monitoring of the power drive unit includes determining the relative torque experienced by the driveline among the two or more locations by comparing torques computed based on the angular positions (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.     
17: wherein the monitoring of the power drive unit includes linking the feedback information to various phases of a flight cycle (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28).  
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.     
18: wherein one or more of the two or more sensors provide temperature measurements to the controller, and the controller analyzes the temperature measurements in addition to the relative torque to generate the feedback information to implement the monitoring of the power drive unit (see Harrington at least fig. 1-4 & 6 and ¶25, 32-49 & Abstract and see Anderson at least fig. 1-2, 5-7 and ¶4-6 & 20-28). 
Motivation for combining Harrington and Anderson, in the instant claim, is the same as that in claim 2 above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663